DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 7-11-22 is acknowledged. Currently, claims 1-2, 5-22 are pending. Claims 1, 5, 16 and 21 are currently amended. Claims 3-4 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruma (US 5,687,652).
Regarding claim 16, Ruma discloses a component 10, comprising:
A self-skinning foam material composition 21;
An external skin 15 formed on an exterior surface of the component;
A negative space spar within the self-skinning foam material composition; and
An internal skin formed by the self-skinning foam material composition on an interior surface of the negative space spar of the component (abstract, fig. 1-9, col. 3, line 5-col. 5, line 10 and claim 15-16).
	Ruma does not teach wherein the external skin and the internal skin are formed by the self-skinning foam material composition upon generation of an overvolume pressure. However, claim 16 is a product-by-process claim, therefore, the product as claimed is not limited by the process of forming the product. 
Regarding claim 20, Ruma discloses wherein the negative space spar includes a plurality of negative space spars each having a respective internal skin formed on a respective interior surface (see fig. 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 15-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruma (US 5,687,652) in view of Provi (US 3,921,306).
Regarding claim 1, Ruma discloses a method of manufacturing a component 10, comprising:
Inserting a mandrel 32 into a molding tool 30;
Metering a self-skinning foam material composition 21 into the molding tool;
Closing the molding tool for a period of time as the self-skinning foam material composition expands and cures to form a component having a negative space spar formed by the mandrel during the period of time;
Opening the molding tool after the period of time;
Removing the component form the molding tool; and
Removing the mandrel from the negative space spar of the component;
Wherein the self-skinning foam material composition forms an internal skin on an interior surface of the negative space spar of the component in contact with the mandrel during expansion and curing during the period of time (abstract, fig. 1-9, col. 3, line 5-col. 5, line 10 and claim 15-16).
Ruma does not teach generating an overvolume pressure within the molding tool and wherein the self-skinning foam material forms an internal skin on an interior surface of the negative space spar of the component in contact with the mandrel upon generation of the overvolume pressure. However, Provi teaches a urethane foam molding process. Provi teaches the foam reaction mixture is selected to have a free rise density somewhat less than final density desired for the plastic body 28 and the quantity of the foamable material utilized for each molding operation is somewhat greater than that necessary to fill the mold cavity under free rise conditions so that a positively pressure is built up on the mold by the expanding resin to completely fill all voids in the mold cavity and to compress the cell structure at the outer surfaces of plastic body into a generally non-porous skin integral with the foamed core (col. 5, line 3-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the skin in Ruma by overvolume pressure as taught by Provi since Provi teaches that the generation of overvolume pressure compresses the cell structure at the outer surfaces of plastic body into a skin.
Regarding claims 2 and 7, Ruma discloses wherein the self-skinning foam material composition forms an external skin on an exterior surface of the component in contact with the molding tool during expansion and curing during the period of time (claim 16, col. 3, line 5-25 and fig. 3).
Regarding claim 5, Ruma discloses a method, comprising:
Inserting a mandrel 32 into a molding tool 30;
Injecting a self-skinning foam material composition 21 into the molding tool;
Closing the molding tool for a period of time; 
the self-skinning foam material composition expands and cures to form a component 10 having a negative space spar formed by the mandrel during the period of time;
Wherein the self-skinning foam material composition forms an internal skin on an interior surface of the negative space spar of the component during expansion and curing during the period of time (abstract, fig. 1-9, col. 3, line 5-col. 5, line 10 and claim 15-16).
Ruma does not teach generating an overvolume pressure within the molding tool and wherein the self-skinning foam material forms an internal skin on an interior surface of the negative space spar of the component in contact with the mandrel upon generation of the overvolume pressure. However, Provi teaches a urethane foam molding process. Provi teaches the foam reaction mixture is selected to have a free rise density somewhat less than final density desired for the plastic body 28 and the quantity of the foamable material utilized for each molding operation is somewhat greater than that necessary to fill the mold cavity under free rise conditions so that a positively pressure is built up on the mold by the expanding resin to completely fill all voids in the mold cavity and to compress the cell structure at the outer surfaces of plastic body into a generally non-porous skin integral with the foamed core (col. 5, line 3-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the skin in Ruma by overvolume pressure as taught by Provi since Provi teaches that the generation of overvolume pressure compresses the cell structure at the outer surfaces of plastic body into a skin.

Regarding claim 6, Ruma discloses opening the molding tool after the period of time;
Removing the component form the molding tool; and
Removing the mandrel from the negative space spar of the component (col. 3, line 5-25 and fig. 8-9).
Regarding claim 15, Ruma discloses wherein inserting the mandrel into the molding tool comprises inserting a plurality of mandrels 32 into the molding tool, and wherein the component includes a respective plurality of negative space spars (see fig. 1-7).
Regarding claim 16, Ruma discloses a component 10, comprising:
A self-skinning foam material composition 21;
An external skin 15 formed on an exterior surface of the component;
A negative space spar within the self-skinning foam material composition; and
An internal skin formed by the self-skinning foam material composition on an interior surface of the negative space spar of the component (abstract, fig. 1-9, col. 3, line 5-col. 5, line 10 and claim 15-16).
Ruma does not teach wherein the external skin and the internal skin are formed by the self-skinning foam material composition upon generation of an overvolume pressure. However, Provi teaches a urethane foam molding process. Provi teaches the foam reaction mixture is selected to have a free rise density somewhat less than final density desired for the plastic body 28 and the quantity of the foamable material utilized for each molding operation is somewhat greater than that necessary to fill the mold cavity under free rise conditions so that a positively pressure is built up on the mold by the expanding resin to completely fill all voids in the mold cavity and to compress the cell structure at the outer surfaces of plastic body into a generally non-porous skin integral with the foamed core (col. 5, line 3-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the skin in Ruma by overvolume pressure as taught by Provi since Provi teaches that the generation of overvolume pressure compresses the cell structure at the outer surfaces of plastic body into a skin.

Regarding claim 20, Ruma discloses wherein the negative space spar includes a plurality of negative space spars each having a respective internal skin formed on a respective interior surface (see fig. 1-7).
Regarding claim 21, Provi does not teach wherein the overvolume pressure is approximately 5% to approximately 20%. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the overvolume pressure since there is no evidence of the criticality of the claimed pressure.
Regarding claim 22, Ruma does not teach wherein the metering of the self-skinning foam material composition into the molding tool is based at least in part on a volume of the component and a desired overvolume pressure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the metering of the self-skinning foam material composition into the molding tool on a volume of the component and a desired overvolume pressure since Ruma teaches that the matrix can be easily adjusted for varying weight carrying capacities of the pallet by adjusting the quantity injected by the dispensing equipment (see col. 3, line 5-25). 

Claims 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruma in view of Provi as applied to claims 5 or 16 above, and further in view of Enterzarian et al. (2011/024350).
Regarding claim 8, Ruma does not teach the mandrel includes at least one surface feature that forms a corresponding internal surface feature on the internal skin of the interior surface of the negative space spar of the component. However, Entezarian et al. teaches that using mandrels having a plurality of surface features is well known in the technical field of foaming (fig. 7A-14B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ruma with surface features on the mandrel in order to shape the cavities in the foamed component being molded.

Regarding claim 9, Entezarian et al. teaches wherein the at least one surface feature of the mandrel includes at least one corrugation extending a long a long axis of the mandrel (fig. 7A-14B).

Regarding claim 17, Entezarian et al. teaches wherein the internal skin includes at least one corrugation extending along a long axis of the component (fig. 7A-14B).
Regarding claims 10 and 18, Entezarian et al. teaches wherein the at least one surface feature of the mandrel includes at least one of a rib, protrusion, bump, indentation, or dimple (fig. 7A-14B).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruma in view of Provi as applied to claim 7 above, and further in view of Lane et al. (2005/064128).

Regarding claim 11, Ruma does not teach wherein the molding tool includes at least one surface features that forms a corresponding external surface feature on the external skin of the exterior surface of the component. However, Lane et al. Teaches that a mould having a surface feature is used for forming a self-skinning foam panel (para 82 and fig. 2, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruma with the mold as taught by Lane et al. in order to foam external surface features on the exterior surface of the component for aesthetic purposes.
Claims 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruma in view of Provi as applied to claim 5 or 16 above, and further in view of Dausch (US 6,071,591).
Regarding claim 12, Ruma does not teach wherein the mandrel is at least one of an inflatable mandrel, adjustable mandrel, or expanding mandrel. However, Dausch teaches the use of an inflatable mandrel (see claim 2 and abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruma with the teaching of Dausch since Dausch teaches that the inflatable core facilitates withdrawal of the core (claim 2).
Regarding claim 13, Dausch discloses inserting a support material 52, 54 into the molding tool prior to at least one of injecting the self-skinning material foam composition into the molding tool or closing the molding tool for the period of time (fig. 3-4, claim 1).
Regarding claims 14 and 19, Reichert teaches wherein the support material includes at least one of a beam rod, or spar 23, 24, 25 (fig. 3-4 and col. 4, line 56-68).
Response to Arguments

Applicant's arguments filed 7-11-22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 5 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 21, applicant argues that the office action has failed to establish a proper prima facie case of obviousness to properly support a rejection on the basis that the invention is a result of “routine optimization”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the overvolume pressure in order to ensure sufficient pressure is formed at the interface of the foam material and the molding surface in order to form the nonfoamed self-skinning skin in the method of Ruma.
Regarding claim 18, applicant argues that Enterzarian does not teach the claimed “rib, protrusion, bump, indentation or dimple”. However, Entezarian teaches a rib, protrusion, bump, indentation or dimple as shown in fig. 7A-14B (see molded product 650, 750, 850, 950, 1050, 1150, 1250, or 1350). For example, in fig. 11, the molded product 1050 comprises struts 1060 which corresponds to the claimed rib or protrusion while spaces 1052 and 1052 correspond to the claimed indentation or dimple.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742